Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

NORTHERN DIVISION
ANGELA WARD on the behalf of PLAINTIFF

GEORGIA ELLEN HEAD
V. CIVIL ACTION NO. 3:18CV779 CWR-LRA &

CIVIL ACTION NO. 3:18CV831
HARRISON COUNTY HINDS COUNTY
WHITFIELD STATE HOSPITAL. DEFENDANTS

ates COMPLAINTS wh Core

ron ho pp oN
1) All parties involved or not listed. Please add all parties and entities

1) Ralph Price - 1 Conservator 2) Judge Persons

3) Patrick Sheehan My Attorney 4) JD Lee Mother’s Attorney
5) Yvette Stelly 1° Guardian At Litem

6) Vonder Bruegge Bryan J - Guardian At Litem/2"™ Conservator
| 7) SOUTH MISSISSIPPI STATE HOSPITAL

8) PINE GROVE STATE HOSPITAL

9) EAST MISSISSIPPI STATE HOSPITAL

10) RULEVILLE NURSING HOME AND REHABILITATION CENTER
11) MERIT HEALTH OF JACKSON MISSISSIPPI

| 12) GULF OAKS PSYCHIATRIC ASSOCIATES

13) SUNFLOWER CHANCERY COURT MS 14) RULEVILLE POLICE DEPARTMENT
Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 2 of 9

2) REQUESTING CRIMINAL CHARGES BE BROUGHT UPON ALL PARTIES

‘INVOLVED ACCORDINGLY. Georgia Head is a human being and has had all her
right violated under the Vulnerable Persons Act. And the ADA. Miss using of
power is a crime, falsifying documentation is a crime, Miss representation isa

crime.

3) ANGELA WARD AND GEORGIA HEAD REQUESTING FOR PROPER CANCEL
UNDER VICTIMS RIGHTS ACT.

4) 2013 Mississippi Code TITLE 43 - PUBLIC WELFARE
Chapter 47 - VULNERABLE PERSONS ACT
§ 43-47-37 — Reporting of abuse and exploitation of patients and resident of a
precipitate

5) MENTAL AND EMOTIONAL ABUSE Georgia Head has suffered mental abuse from the
staff at Ruleville nursing home and rehabilitation center. Constant harassment to patient
and daughter during visitation. Threats to Georgia Head if she cries from staff members at
Ruleville nursing home and rehabilitation center. Causing mental and emotional abuse
upon Georgia Head. Georgia Head had been told if she cries, she would never no longer see

her daughter.
6) 2010 Mississippi Code TITLE 43 - PUBLIC WELFARE
Chapter 47 - Mississippi Vulnerable Adults Act.

43-47-19- Prohibition against abuse, neglect, or exploitation; penalties; relations

tootherlaws § 43-47-19. Prohibition against abuse, neglect, or
exploitation; penalties; relation to other laws. Georgia Head is allowed to

sign papers for others to have access to her money. Georgia Head is not
Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 3 of 9

allowed to speak upon where she would like to live and be able to thrive in her
community. Georgia Head had been labeled with mental issues but nothing that
cannot be handled with medication to allow her to thrive outside of lockdown
facilities in a normal life setting. Georgia has physical needs are not met see

pictures.

7) 2013 Mississippi Code TITLE 41 - PUBLIC HEALTH

Chapter 21- INDIVIDUALS WITH MENTAL ILLNESS OR AN INTELLECTUAL
DISABILITY

PERSONS IN NEED OF MENTAL TREATMENT

§ 41-21-102 - Patients’ rights

Georgia Head has been held against her will in state facilities, hospitals, and now
nursing home for over a year; Just for profit of money and Medicaid fraud.

Georgia Head medication was stable December 8th 2017 via a recorded
conference call with South Mississippi State Hospital Purvis Mississippi. The
abuse of demeaning the mentally ill has worked its way through every single —
state facility in Mississippi when it comes to Georgia Head. Georgia Head is a
human being not a paycheck. Georgia Head has not seen the inside of a
courtroom to speak on her behalf on any of her wishes. Georgia Head does not

know Ralph Price first conservative or Vonder Bruegge Bryan J second

conservator. Georgia Head and Angela Ward could not pick them out of a lineup

but they make decisions for where Georgia Head is placed. Georgia Head has
Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 4 of 9

been lied to repeatedly for over a year about able to be Returned to be United
with her daughter. Georgia Head has not seen the outside of lockdown facilities
in over a year. She is being denied the right to thrive and live within her
community. No communication between neither conservator with Georgia Head
or with her family. They make decisions where they spend her money. In over a
year Georgia Head has received less than equivalent of 1 months SSI check. The
rest of the money has disappeared and it's not spent properly on Georgia Head.
Georgia Head has asked repeatedly for documentation she has signed with no
success. Georgia Head is illiterate she cannot read or write. Georgia Head has
signed papers without a proper advocate explaining everything in full detail where
she understands what was signed. Georgia Head was told if she did not sign she
would go back where she came from, the state hospital byi Ruleville nursing home

and rehabilitation center.

8) Mississippi Code TITLE 43 - PUBLIC WELFARE
MENTAL ANGUISH § 43-47-5

Georgia Head and Angela Ward have both been told, it’s their fault for whatever
reason made up of why they are not allowed to see each other by Ruleville
nursing home and rehabilitation center. No conservator has had any
communication on this issue and refuses to return calls. Avoiding communication
is not in the best interest of Georgia Head. Georgia head and Angela Ward have
not committed a crime to be separated from biological family.

9) VIOLATIONS OF THE AMERICAN WITH DISABILITY ACT.
Ruleville nursing home and rehabilitation center and conservators are in straight
violation of the (ADA.) They have failed to communicate properly with the patient

Georgia Head. Georgie Head was aloud to sign paperwork without an advocate
incomplete understanding.
Case 3:18-cv-00831-CWR-LRA Document3 Filed 03/11/19 Page 5 of9

10) 2013 Mississippi Code TITLE 97 - CRIMES
Chapter 3 - CRIMES AGAINST THE PERSON
§ 97- 3-73 - ROBBERY
Georgia Head upon arrival at Ruleville nursing home and rehabilitation center
was threatened. If Georgia Head did not sign paperwork that she could not read
or have any comprehension at what was being signed, Georgia Head would be
returned back to where she came from Whitfield Mississippi State Hospital. It's to
be believed Georgia Head has signed permission for Ruleville nursing home and
rehabilitation center have access to Georgia Head’s SSI check. Georgia Head
may or may not signed for a new conservator. Georgia Head is denied any
paperwork showing what she has signed. Georgia Head has been denied the
right of complete understanding of what's been signed and all court hearing held

without her knowledge or presents to select people to be over all of her decisions

and money.

11) 18 U.S Code § 1201 Kidnapping
Medical kidnapping is Abducting Georgia Head whom has a mental illness to
hold against her will and wishes for over a year.. Medication stable December 8th

of 2017 via recorded phone call with South Mississippi State Hospital.

12) 2010 Mississippi Code TITLE 97 —- CRIMES
Chapter 3 — Crimes Against the Person
§ 97-3-82 — Extortion; definition; offense and penalties.

Georgia Head has felled victim to be extorted for over a year. Repeated Georgia
Case 3:18-cv-00831-CWR-LRA Document3 Filed 03/11/19 Page 6 of 9

Head was told if you do this. Georgia Head never gets to go home. On to the
next facility so they can continue to defraud the Government for money by
founding, SSI checks, Medicaid. Georgia Head has also been threatened with no
communication with family or visits if she talks too much about what's going on
with her care or money. Georgia Head not allowed to show emotions towards
missing her family member. Staff at Ruleville nursing home and rehabilitation
center told Georgia Head if she cried when her daughter was leaving she would
no longer be allowed to see her daughter Angela Ward.

13) TITLE 42 - The Public Health And Welfare
Chapter 21 — CIVIL RIGHTS (§§ 1981 — 2000h-6)
Subchapter I-A - INSTITUTIONALIZED PERSONS (§§ 1997 — 1997j)
Georgia Head had her civil rights violated when the state did not protect her from

being institutionalized behind corruption.
14) oem 1983 ( 42 U.S.C. § 1983 — Civil action for deprivation of rights) & Bivens
ct.

Georgia Head and Angela Ward are not allowed to report crimes that actually get

investigated. Not allowed to file paperwork with court or have proper counsel.

15) 18 U.S Code § 241 Conspiracy Against Rights
Angela Ward and Georgia Head have recorded confirmation that more than three

people has work together at Ruleville nursing home and rehabilitation Center to
Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 7 of 9

conspire to violate Georgia Head rights. Only recorded confirmation these people
are laughing and think it's funny to valley somebody's rights and hold them
against their will for money. They have alienated Georgia Head away from her
entire family and refused to let her use the phone. She is not allowed a visitor.
Georgia Head has been told repeatedly to contact an attorney she does not know
and that will not respond to any of her communication or her daughter's
communication. Upon further investigation this supposed Law firm is at a house

located in Long Beach Mississippi in the hood.

16) 923. 18 U.S.C. § 371 - CONSPIRACY TO DEFRAUD THE UNITED STATE
Ruleville nursing home and rehabilitation center along with State facilities using
two different law firms to defraud government-funded money and Medicaid while
holding somebody against their will so they can collect funds (MONEY)
Using Doctors signatures to sign the deal. The facilities the doctors and the
attorneys are profiting off of violating Georgia Head's rights. Via recorded
conference call December 8'" 2017 Georgia Head medication was stable and she

was able to return home but her wishes were denied and the fraud began.
17) REQUESTING AN IMMEDIATE RELEASE AB GEORGIA HEAD

18) REQUESTING EMERGENCY HEARING IN GUARDIANSHIP- CONSERVATOR OF
GEORGIA HEAD —

Angela Ward and Georgia Head pray and ask the honorable Judge of this Court for relief
and remedy. Georgia Head's needs and wishes to be acknowledged for her to live and thrive in
a normal society. Georgia Head not to be discriminated against any longer due to her disability.

Please allow Angela Ward and Georgia Head to speak in a Court. Angela Ward is the only
Case 3:18-cv-00831-CWR-LRA Document3 Filed 03/11/19 Page 8 of 9

biological child to Georgia Head and have been alienated from each other behind corruption.
Please take into consideration that the Department of Justice has open lawsuit against the
state of Mississippi August 11th of 2016 for the exact same things that Georgia Head has fell
victim to.

Georgia Head and Angela Ward would appreciate if the Court could reinstate the
_conservatorship of Georgia Head back to her daughter Angela Ward. Allow Georgia Head to
_return home where she can live and thrive in her community. Where she can live a normal life
outside of a lockdown facility without abuse. Chief of Police Ernie Scarber of Ruleville has
received multiple videos to show Georgia Heads Wishes and proof crimes have been committed

against her at his email erniescarber@hotmail.com.

ANGELA WAR uU Date Thursday March 11th 2019

\

' Georgia Ellen Head
Ruleville nursing home and rehabilitation center

800 Stansel Dr, Ruleville, MS 38771

(662) 756-4361

Vonder Bruegge Bryan J. B.A.R. 100470 Yvette Stelly - B.A.R. 104379
19004 Pineville Road. P.O. Box 1204

Long Beach Mississippi 39560. Gulfport, MS. 39502

(228) 864-7443
Case 3:18-cv-00831-CWR-LRA Document 3 Filed 03/11/19 Page 9 of 9

Office Closed Down
P.O. Box 1255
Long Beach MS. 39560

Mailing Only Angela Ward
1916 Greater Ave
Biloxi, Ms. 39531

| Have permanent address but in fear of retaliation prefer to leave it off of documentation

Ralph price JD LEE
P.O. Box 480. . P.O. Crawer CC
Gulfport MS, 39502. Gulfport MS 39502

Ruleville Police Department
200 E Floyce St,
Ruleville, MS 38771
